Citation Nr: 0801360	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, lower right extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, lower left extremity.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

5.  Entitlement to service connection for headaches, to 
include as secondary to service-connected lumbosacral strain.

6.  Entitlement to service connection for edema in the legs, 
to include as secondary to service-connected lumbosacral 
strain.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder, to include as secondary to service-connected 
lumbosacral strain.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dorsal spine 
disorder, to include as secondary to service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain; 
awarded service connection for radiculopathy of the right and 
left lower extremities, each evaluated as 10 percent 
disabling; denied entitlement to special monthly compensation 
based on the need for aid and attendance; denied service 
connection for headaches and edema in the legs, including as 
secondary to service-connected lumbosacral strain; and 
reopened claims for service connection for cervical and 
dorsal spine disorders and denied these claims on a de novo 
basis.  

While the RO adjudicated the claims for service connection 
for disorders of the cervical spine and dorsal spine on a de 
novo basis, as a result of a prior final denial as to both 
claims in 1991, the Board is required to consider these 
claims on a new and material basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the issue of special monthly compensation 
based on the need for aid and attendance, the Board has 
examined the opinions provided by the VA examiner in August 
and September 2004, and concludes that they do not address 
the critical issue of whether the veteran's service-connected 
disabilities render her so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2007).  Thus, this issue must be 
remanded so that the veteran can be furnished with a new 
examination.  As this examination may generate information 
that is relevant to the veteran's claims for increased 
ratings, a decision with respect to those claims will be held 
in abeyance pending the completion of this examination.

However, the Board further finds that the veteran should be 
furnished a new examination to determine the current status 
of her service-connected lumbosacral strain and radiculopathy 
of the lower right and left extremities.  More specifically, 
the most recent examination was conducted in August 2004, and 
the record reflects that the veteran underwent a 
neurosurgical procedure with respect to her low back in 
November 2004 at Appalachian Neurosurgical Clinic.  The 
veteran has also asserted that her service-connected 
disabilities have worsened in recent years.  Therefore, she 
should be afforded a new examination to assess the severity 
of her service-connected disabilities.  

The record also does not reflect that an effort was made to 
obtain the veteran's treatment records from Appalachian 
Neurosurgical Clinic.  

With respect to the veteran's claims for service connection 
for headaches and edema in the legs as secondary to service-
connected lumbosacral strain, review of the record reflects 
that there are recent references to complaints of headache 
and edema in association with assessments of chronic low back 
pain in various VA treatment records, and the veteran's 
statements are sufficient to establish the existence of 
relevant symptomatology.  Service medical records also 
reflect pertinent complaints and treatment for headaches in 
May 1971, March 1973, and September 1973.  Thus, these claims 
must be remanded so that the veteran can be afforded 
appropriate examinations to determine whether it is at least 
as likely as not that a disability associated with headaches 
and/or edema in the legs is related to service or her 
service-connected disability, as appropriate.  

Finally, as for the remaining issues of whether new and 
material evidence has been submitted to reopen claims for 
service connection for cervical and dorsal spine disorders, 
the veteran has been advised of what generally qualifies as 
new and material evidence.  However, she has not been 
notified of the evidence necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  This should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen her 
claims for service connection for 
disorders of the cervical and dorsal 
spine, including as secondary to 
service-connected lumbosacral strain; 
(2) that VA will seek to obtain; and 
(3) that she is expected to provide.  
The veteran should also be advised to 
provide any evidence in her possession 
that pertains to the claims.  
This notice should include an 
explanation of the basis for the 
previous denial in April 1991 and what 
the evidence must show in order to 
reopen this veteran's particular claim.  
A copy of the notification should be 
placed in the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records from 
Appalachian Neurosurgical Clinic.  Also 
make arrangements to obtain any 
additional VA outpatient treatment 
records for the veteran, dated since 
August 2005.

3.  Following the above development, 
the veteran should be afforded a VA 
orthopedic/neurological examination.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies, to include 
neurological studies and/or x-rays, 
should be performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected lumbosacral strain 
and radiculopathy of the right and left 
lower extremities.

The examiner should identify any 
nerve(s) affected by the veteran's 
service-connected disability.  The 
examiner should discuss the extent, if 
any, of paralysis of the nerves 
involved.

The examiner should report the range of 
motion measurements for the lumbar 
spine, in degrees.
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination. The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly. All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the veteran for VA 
neurological and vascular examinations.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiners in 
conjunction with the examination 
reports.  Any indicated studies should 
be performed.

The neurological examiner should 
provide an opinion as to whether it is 
at least as likely as not (probability 
of 50 percent or greater) that any 
current headache disability had its 
onset during active service or is 
related to any in-service disease or 
injury.

The neurological examiner should 
provide an opinion as to whether it is 
at least as likely as not (probability 
of 50 percent or greater) that any 
current headache disability was either 
caused by or aggravated by the 
veteran's service-connected lumbosacral 
strain.  

The vascular examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 
percent or greater) that any current 
disability manifested by edema of the 
legs was either caused by or aggravated 
by the veteran's service-connected 
lumbosacral strain.  

The examiners must provide 
comprehensive reports including a 
complete rationale for all opinions and 
conclusions reached.

5.  The veteran should be afforded a VA 
aid and attendance examination.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should discuss whether the 
veteran, as a result of her service-
connected disabilities (lumbosacral 
strain, radiculopathy of the lower 
extremities, etc.), is under an 
incapacity that requires care and 
assistance on a regular basis to 
protect her from the hazards or dangers 
incident to her daily environment.  The 
examination should also mention whether 
the following factors are present:  
inability of appellant to dress herself 
or to keep herself ordinarily clean and 
presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliance which by reasons 
of the particular disability cannot be 
done without aid; inability of the 
appellant to feed herself through the 
loss of coordination of upper 
extremities or through extreme 
weakness; or inability to tend to the 
wants of nature.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

6.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

